DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application claims priority to GB15194843.8 application with an effective filing date of 11/4/15. Claims of the instant application are supported by the provisional application and thus have a priority date of 11/4/15.

Information Disclosure Statement
	The IDS filed on 8/1/17, 10/24/17, 1/17/18, 3/15/18, 4/19/18, 5/18/18, 7/24/18, 8/30/18, 10/24/18, 11/15/18, 1/31/19, 3/7/19, 3/20/19, 2/10/20, 2/14/20, 3/10/20, 4/17/20, 7/29/20, 1/5/21, 1/19/21, 3/24/21, 1/14/22, 3/15/22 have/has been fully considered except where references have been lined through. 

Election/Restrictions
Applicant's election with traverse of Group I claims 125-133 in the reply filed on 8/4/22 is acknowledged.  The traversal is on the ground(s) that there is unity of invention present between Groups I-IV.  This is not found persuasive for reasons listed in the restriction requirement filed on 2/7/22, namely Shinji teaches an enzyme that consumes a substrate to produce hydrogen peroxide. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 125-133 are under examination herein, claims 134-153 are withdrawn as being directed towards unelected inventions. 

	Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term  Comvita / Derma Sciences ([0006]), Activon ([0006]), Advancis ([0006]), Melladerm Plus ([0006]), SanoMed ([0006]), Biozyme ([00432, 0433, 0438]), Comvita Manukacare ([0636]), Mepilex Ag ([0637]),  Urgotul Ag ([0637]),  Acticoat ([0637]), Urgotul ([0637]), Mesitran Net ([0637]), and Polymem ([0637]) which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 125-133 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 125, the recitation "wherein the composition comprises sufficient enzyme and substrate to provide for sustained release of hydrogen peroxide at a level of less than 2 mmol/litre and at least 0.1 mmol/litre for a period of at least 24 hours" defines one claim element (the amount of enzyme and substrate) by reference to a functional attribute which is variable, rendering the claims indefinite (see MPEP 2173.05(b)).  The claims are directed to a composition which "does not include sufficient free water to allow the enzyme to convert the substrate".  The specification [0276] states that "[i]f the composition does not comprise sufficient free water to allow the enzyme to convert the substrate (e.g. if the composition is a dry or dried composition), hydrogen peroxide production may only occur once it has been diluted by water and there is sufficient free water to allow the enzyme to convert the substrate". Since the release level is measured as a mM concentration over time, the level of peroxide release from a fixed level of enzyme/substrate would depend on the volume of water used for the measurement, which is undefined by the claims.  The level of peroxide release would also depend on a range of other undefined factors such as the temperature, pH, etc., which are also undefined.  As such, one of skill in the art would not be able to reasonably ascertain whether a particular dried composition is capable of meeting the peroxide release limitation (as doing so would require assessing a myriad of potential test conditions which are not defined by the claims or specification). Claims 126-133 which depend from claim 125 do not clarify this indefiniteness. 
Regarding claim 127, the claim recites the terms “purified enzyme” and “purified substrate”, the spec defines the terms to mean that the enzyme/substrate has been separated from at least some of the impurities originally present when the enzyme was produced. However, the claim also recites an open-ended “comprising” transitional phrase which allows for additional ingredients than those recited. Since the claim is to a single composition (in which all the ingredients are combined), it’s unclear how one would ascertain a % purity for the enzyme component or the substrate component within a complex mixture of ingredients.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 125, and 128-133 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 4,576,817), Pellico (US20100111920A1), and Bang (Bang, Lynne M., et al" The effect of dilution on the rate of hydrogen peroxide production in honey and its implications for wound healing." The Journal of Alternative & Complementary Medicine 9.2 (2003): 267-273.).
Regarding claim 125, Montgomery teaches an enzyme containing absorbent pad (abstract). This pad can be applied to wounds containing serum (column 1 lines 10-19). The enzyme produces hydrogen peroxide upon contact with serum (does not include sufficient free water to allow enzyme to convert the substrate) (abstract). The absorbent pad further contains a substrate that the enzyme acts upon to produce the hydrogen peroxide (column 4 lines 6-11). The enzymatic pad was capable of producing the antibacterial effect of hydrogen peroxide for 24 hours as shown in tables I and III. While Montgomery fails to explicitly measure the production of hydrogen peroxide, this property is a natural result of the activity of the glucose oxidase.
Montgomery fails to teach the sterile composition, the purified substrate/enzymes or the release of less than 2 mmol/liter hydrogen peroxide and at least 0.1 mmol/L. 
Pellico teaches a composition for removal of biofilms (abstract). This composition can comprise glucose oxidase from Aspergillus niger ([0060]). Pellico teaches that glucose oxidase acts on glucose to produce hydrogen peroxide ([0059]). Pellico states that their composition should meet FDA standards for both sterility and purity ([0164]). Thus, one of ordinary skill in the arts would understand that the components (glucose oxidase and glucose) would be pure and that the composition as a whole would be sterile. 
Montgomery and Pellico fail to teach the level of hydrogen peroxide at less than 2 mmol/L and at least 0.1 mmol/L.
Bang teaches the rate of hydrogen production produced in honey via the action of glucose oxidase (abstract). Bang teaches that low levels of hydrogen peroxide production reduce cytotoxic damage (abstract). Bang teaches that the hydrogen peroxide production varies significantly between types of honey used and the dilution factor of the honey (figure 1). Bang shows that the level of hydrogen peroxide can be measured over time (figure 2). One of the tested honeys was capable of producing at least 0.1mM (mmol/L) for 24 hours but exceeds 2 mmol/L. Bang teaches that the production level of hydrogen peroxide is heavily dependent on both the type of honey used and on the dilution factor of the honey (figures 1 and 2). Thus, one of ordinary skill in the arts would recognize this is a result effective variable and be motivated to experiment to arrive at the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enzymatic pad of Montgomery with the pure and sterile enzymes of Pellico and the measured production of hydrogen peroxide of Bang. One of ordinary skill in the art would be motivated to do so because as the enzymatic pad of Montgomery can be used with wounds and Pellico teaches their composition should meet FDA requirements. Bang teaches that the low levels of hydrogen peroxide production reduce cytotoxicity. Thus, when one is creating a bandage to treat a wound, meeting FDA requirements for purity and sterility would be desired as well as having a bandage that does not further damage the tissue.  There would be a reasonable expectation of success as Montgomery, Pellico, and Bang are in the same field of endeavor of glucose oxidase. 		
	Regarding claim 128, Pellico teaches their composition can be in the form of a powder ([0166]). 
Regarding claim 129, Montgomery teaches the enzymatic composition can be in a solution (liquid) (column 5 lines 1-11).
Regarding claim 130, Montgomery teaches using glucose oxidase with D-glucose to produce the hydrogen peroxide (table 1, column 3 lines 33-36).
	Regarding claim 131, Montgomery teaches the enzymes can be encapsulated in a polymer to support storage (column 4 lines 61-66).
	Regarding claim 132, Pellico teaches the use of non-aqueous solvents ([0164]).  
Regarding claim 133, Montgomery teaches a bandage comprising glucose oxidase without an added peroxidase (column 5 example 1 section).

Claims 126 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 4,576,817), Pellico (US20100111920A1), and Bang (Bang, Lynne M., et al" The effect of dilution on the rate of hydrogen peroxide production in honey and its implications for wound healing." The Journal of Alternative & Complementary Medicine 9.2 (2003): 267-273.) as applied to claims 125, and 128-133 above, and further in view of SDS Meritose 200 Pharma (Tereos Syral “SDS” 2014) and General Product Specification Meritose 200 Pharma (Tereos Syral “General Product Specification” 2014).
Regarding claims 126 and 127, Montgomery, Pellico, and Bang fail to teach the use of a pharmaceutical grade substrate or a 90% pure substrate. 
The SDS of Meritose 200 Pharma shows that it is a D- glucose (p1 section A), which is suitable for pharmaceutical uses (pharmaceutical grade). The general product specification of Meritose 200 pharma shows that it is >99.5% pure dextrose (D-glucose) (p2 line 19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enzymatic composition discussed above in the rejection of claim 125 by replacing the D-glucose of Montgomery with the 99.5% pure pharmaceutical grade D-glucose of Meritose 200 Pharma. One of ordinary skill in the art would be motivated to do so because this would be a simple substitution of D-glucose with a different supplier of D-glucose. There would be a reasonable expectation of success as both Meritose 200 Pharma and Montgomery are in the same field of endeavor of D-glucose. 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 125, 127 and 129-133 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 85, 93 107, 121 122 123 and 125 of copending Application No. 15/528,969 (hereafter ‘969) and claims 1, 11, 14, 19, 28, 29, 46, 47, and 51 of copending Application No 16/337,115 (hereafter ‘115) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the claims of the '969 App teach a liquid composition (administered in the claimed method) comprising purified glucose oxidase, D-glucose, an absence of sufficient free water to allow conversion of the substrate by the enzyme and sustained peroxide release in the range recited in instant claim 125. While the '969 and ‘115 claims do not expressly teach purified D-glucose, it would have been obvious to use any form of D-glucose known in the art including a purified form as taught by Bang (Bang, Lynne M., et al" The effect of dilution on the rate of hydrogen peroxide production in honey and its implications for wound healing." The Journal of Alternative & Complementary Medicine 9.2 (2003): 267-273. (as applied above).
Regarding ‘969, this copending application further requires the limitations of sterility (inst. 125, ‘969 claim 93), at least 90% pure enzyme (inst. claim 127, ‘969 claim 107), a liquid (inst. 129, ‘969 claim 123), a polymer (inst. 131, ‘969 claim 121), a non-aqueous solvent (inst. 132, ‘969 claim 122), no additional peroxidase (inst. 133, ‘969 claim 125).
Regarding ‘115, this copending application further requires the limitation of a purified enzyme (inst. claim 127, ‘155 claim 19), a powder (inst. claim 128, ‘155 claim 28), a liquid (inst. claim 129, ‘155 claim 29), the enzyme of glucose oxidase and the D-glucose substrate (inst. claim 130, ‘155 claim 11), a polymer (inst. claim 131, ‘155 claims 46 and 47), a non-aqueous solvent (inst. claim 132, ‘155 claim 1 and 51), and no additional peroxidase (inst. claim 133, ‘155 claim 14). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 125-126, 128-131 and 133 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 16, 21, 41, and 81 of copending Application No. 16,753,570 (hereafter ‘570) and claims 14-15, 22, 24, and of copending Application No. 59 17,718,741 (hereafter ‘741) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application and ‘570 and ‘741 all teach a composition requiring the elements of an enzyme and a substrate the enzyme acts upon in order to release hydrogen peroxide.  
Regarding ‘570, this application further requires the limitation of a powder found in instant claim 128 (‘570 claims 1 and 21), the limitation of a polymer (inst. claim 131, ‘570 claims 11, 12, 16), and the limitation of no added peroxidase (inst. claim 133, ‘570 claims 41 and 81). 
Regarding ‘741, this application further requires the limitation of medical grade (inst. claim 126, ‘741 claim 22), a powder (inst. claim 128, ‘741 claim 24), a liquid (inst. claim 129, ‘741 claim 59), and the enzyme is a glucose oxidase (inst. claim 130, ‘741 claims 14-15). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
	Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR L KANE/            Examiner, Art Unit 1657    

/ROBERT J YAMASAKI/            Primary Examiner, Art Unit 1657